                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ALJYROSS LAURE SMITH                                           CIVIL ACTION

VERSUS                                                         No.: 21-947

THIBODAUX POLICE DEPARTMENT, ET AL.                            SECTION: “J”(5)


                                      ORDER

      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation, which recommends dismissing the complaint for failure to exhaust

state court remedies, as frivolous, and for failure to state a claim upon which relief

can be granted. Plaintiff has filed a Motion for Extension of Time (Rec. Doc. 8) and

a Motion to Amend the Complaint (Rec. Doc. 9). Plaintiff requests additional time

to submit documents from his state court criminal proceedings and “for the time it

takes to move thru [sic] the state courts.” (Rec. Doc. 8, at 1). Plaintiff’s proposed

amended complaint adds additional allegations concerning his innocence of the

offense he is charged with in state court, a Miranda violation during his interrogation,

and ineffective assistance of his retained criminal counsel.

      Assuming that these allegations are true, Plaintiff has not shown that he has

exhausted his available state court remedies, to the extent that his complaint sounds

in habeas, and he still fails to state a claim under 42 U.S.C. § 1983 for the reasons

stated by the Magistrate Judge. Additionally, an extension of time is not warranted

at this point, as Plaintiff may simply refile his habeas claims after exhausting his

state court remedies. Therefore, the Court hereby approves the Magistrate Judge’s
Report and Recommendation and adopts it as its opinion herein, except to the extent

that it found Plaintiff’s claims to be frivolous.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time

(Rec. Doc. 8) and Motion to Amend the Complaint (Rec. Doc. 9) are DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s complaint, insofar as it can be

construed as a request for habeas corpus relief, is dismissed without prejudice for

failure to exhaust available state court remedies. Plaintiff may refile his complaint

after exhausting state court remedies.

       IT IS FURTHER ORDERED that Plaintiff’s § 1983 claims against the named

Defendants are dismissed for failing to state a claim upon which relief can be granted

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1) and 42 U.S.C. § 1997e(c)(1).

       New Orleans, Louisiana, this 8th day of July, 2021.




                                                    CARL J. BARBIER
                                             UNITED STATES DISTRICT JUDGE
